Citation Nr: 0205084	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  01-03 784	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


REMAND

The veteran served on active duty from November 1964 to March 
1968, and from December 1972 to May 1975.

The veteran's claim for entitlement to service connection for 
PTSD was denied in September 1999.  He was notified of the 
denial that same month.  The veteran has submitted his notice 
of disagreement and has been provided a statement of the case 
on the issue.

The veteran submitted his substantive appeal in February 
2001.  At that time he was not desirous of a hearing before 
the Board of Veterans' Appeals (Board).  The veteran did 
submit a request to appear at a local hearing in December 
2001.  He was afforded a hearing at the RO that same month.  
The veteran's claim remained denied and he was notified of 
that action in a supplemental statement of the case issued in 
December 2001.

The veteran's case was certified on appeal to the Board on 
March 1, 2002.  The veteran was notified of the transfer of 
his case to the Board by a letter of the same date.  The 
veteran thereafter submitted a request for a Travel Board 
hearing directly to the Board that was received on May 16, 
2002.  He indicated that he wished to be scheduled for a 
hearing after November 2002, if possible.  He intended to use 
vacation time in October 2002 to obtain additional evidence 
in support of his claim.  The veteran said that he would not 
be able to get his vacation prior to that time.

The Board notes that the veteran's request was received 
within the regulatory period for such requests, 90 days after 
notice that the appeal is certified to the Board, and is 
timely.  See 38 C.F.R. § 20.1304(a) (2001); see also 67 Fed. 
Reg. 3099-3106 (Jan. 23, 2002).  

In light of the foregoing the case must be REMANDED to the RO 
for the following action:  

The veteran should be scheduled for a 
hearing before a member of the Board at 
the RO after November 2002, and should be 
notified of the hearing date.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

